Upon consideration of the petition filed on the 21st of July 2017 by Defendant in this matter for Writ of Prohibition, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of November 2017."
Upon consideration of the petition filed by Defendant on the 21st of July 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Orange County:
"Denied by order of the Court in conference, this the 1st of November 2017."
Upon consideration of the petition filed by Defendant on the 27th of July 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of November 2017."
Upon consideration of the petition filed on the 22nd of August 2017 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 1st of November 2017."
The following order has been entered on the motion filed on the 22nd of August 2017 by Defendant to Hold Petition for Discretionary Review In Abeyance:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of November 2017."